El Juez Asociado Senos. Wole,
emitió la opinión del tribunal.
José G-. Candelario obtuvo en un procedimiento de mcm-damus un decreto de la Corte de Distrito de San Juan orde-nando a la Junta de fíe tiro que permitiera la jubilación del peticionario con la pensión provista por la ley. La junta se negó a permitir que el peticionario se jubilara, pero la Corte de Distrito de San Juan comenta el hecbo de que no se expu-siera razón alguna para ello. En apelación, el gobierno sos-tiene que la prueba sometida a la junta no era suficiente para demostrar la incapacidad del peticionario, como debe pro-barse tal incapacidad de acuerdo con la ley.
 Sucedió que la junta exigió certificados médicos respecto a la supuesta incapacidad del peticionario. Todo el caso depende de la interpretación a darse a los informes de los médicos que le examinaron. La apelante sostiene que estos informes contenían conclusiones de derecho. A esta contención la corte contestó que esos informes fueron hechos en impresos que exigían respuestas específicas. Los impre-sos fueron suministrados por la junta. En el examen del doctor Marcos A. Manzano una de las preguntas, la número 18, fué: “¿Está el solicitante parcial o total y permanente-mente incapacitado para desempeñar los deberes de su cargo o trabajo?” La respuesta fué: “Sí, por su escasa salud.” La respuesta del Doctor González a la misma pregunta fué, “Sí.” Convenimos con la apelante en que algunas de las otras respuestas no presentan tal caso de escasa salud que incapacite necesariamente a un hombre para trabajar. Sin *432embargo, en un caso de esta índole, las conclusiones de nn médico no deben ser consideradas como la presentación de prueba en nn juicio. Ellos son peritos y al igual que sucede con todos los peritos, sus opiniones tienen un valor por sí mismas. Sus conclusiones no son meras conclusiones de de-recho. La sección 6 de la Ley No. 104 de 1925 (Leyes de ese año, pág. 953), tal cual la vemos, no exige que una persona esté totalmente incapacitada a fin de gozar del derecho a pensión. Aparentemente es suficiente de acuerdo con la ley,, que el solicitante esté parcial o totalmente incapacitado en opinión de los médicos que le examinen.
Quizá la Junta de Pensiones no queda obligada, con-forme sostiene la apelante, por los informes médicos, pera estos informes fueron todo lo que la corte tuvo ante sí. Puede ser que la corte discrecionalmente no estuviera obligada a regirse por los informes. El caso fué sometido con esa prueba y no hallamos que se cometiera error.

La sentencia apelada debe ser confirmada.